Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-15-00095-CV

                             IN THE INTEREST OF N.B., a Child

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00469
                      Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Father or appellant Mother as both are
indigent.

       SIGNED July 22, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice